DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Response to Election/Restriction filed on 11/15/2021 is acknowledged.
4.	Claim filed on 9/3/2020 is acknowledged.  
5.	Claims 1-11 are pending in this application.
6.	Claims 6-9 are withdrawn from consideration as being drawn to non-elected species.
7.	Claims 1-5, 10 and 11 are under examination. 

Priority
8.	The instant application is a 371 of PCT/EP2019/055273 filed on 3/4/2019, which claims priority to EUROPEAN PATENT OFFICE (EPO) application No. 18305231.5 filed on 3/5/2018.  EPO application No. 18305231.5 provides support to instant claims 1-5, 10 and 11.  Since the instant application is being examined under the first inventor to file provisions of the AIA , the effective filing date of instant claims 1-5, 10 and 11 is the filing date of EPO application No. 18305231.5, which is 3/5/2018.
 
Elections/Restrictions
9.	Applicant’s election of a polypeptide consisting of amino acids 18-70 of SEQ ID NO: 1 as species of polypeptide; subcutaneous administration as species of route of administration; and corticosteroids and/or bronchodilators as species of classical treatment of allergic asthma in the reply filed on 11/15/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The requirement is made FINAL in this office action.
	The instant claims 1-11 are drawn to a method of treating allergic asthma in a subject in need thereof comprising a step of administering to said subject a therapeutically effective amount of a polypeptide comprising a biologically active fragment of the house-dust mite Dermatophagoides pteronyssinus Der p 2.  A search was conducted on the elected species; and prior art was found.  Claims 6-9 are withdrawn from consideration as being drawn to non-elected species.  Claims 1-5, 10 and 11 are examined on the merits in this office action. 

Specification
10.	Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification (see MPEP § 608.01).


Objections
11.	Claim 1 is objected to for the following minor informality: Applicant is suggested to amend claim 1 as "A method of treating allergic asthma in a subject in need thereof, wherein the method comprises administering to said subject a therapeutically effective amount of a polypeptide comprising a biologically active fragment of the house-dust mite Dermatophagoides pteronyssinus Der p 2".
12.	Claim 3 is objected to for the following minor informality: Applicant is suggested to amend claim 3 as "…wherein the biologically active fragment of the house-dust mite Dermatophagoides pteronyssinus Der p 2…".
13.	Claim 4 is objected to for the following minor informality: Applicant is suggested to amend claim 4 as "The method according to claim 1, wherein the polypeptide comprises amino acids 18 to 70 of SEQ ID NO: 1" or "The method according to claim 1, wherein the polypeptide consists of amino acids 18 to 70 of SEQ ID NO: 1".
14.	Claim 5 is objected to for the following minor informality: Applicant is suggested to amend claim 5 as " The method according to claim 1, wherein the polypeptide is inserted…".

Claim Interpretations
15.	Claim 1: with regards to the term "treating" recited in instant claim 1, the instant specification discloses that "In the context of the invention, the term "treatment" or "treat" as used herein, refers to a treatment as well as curative or disease modifying treatment, including treatment of subject at risk of contracting the disease or suspected to have contracted the disease as well as subjects who are ill or have been diagnosed as suffering from a disease or medical condition, and includes suppression of clinical relapse. The treatment may be administered to a subject having a medical disorder or who ultimately may acquire the disorder, in order to cure, delay the onset of, reduce the severity of, or ameliorate one or more symptoms of a disorder or recurring disorder, or in order to prolong the survival of a subject beyond that expected in the absence of such treatment." (see page 2, line 27 to page 3, line 1 of instant specification).  Therefore, in the instant case, in view of the definition of "treat" or "treatment" in instant specification, for the purpose of applying art rejection, the Examiner is interpreting the method recited in instant claims 1-5, 10 and 11 broadly includes both prophylactic treatment of allergic asthma and treatment of a subject having allergic asthma.
16.	Claim 2: with regards to a subject susceptible to suffer from a severe asthma allergy, the instant specification fails to define it.  Therefore, in the instant case, in the broadest reasonable interpretation and for the purpose of applying art rejection, the Examiner is interpreting any subject is one susceptible to suffer from a severe asthma allergy.
17.	Claim 4: with regards to "the polypeptide has a sequence consisting of amino acids 18 to 70 of SEQ ID NO: 1", the instant specification fails to define the transitional phrase "has".  Therefore, in the instant case, in the broadest reasonable interpretation and for the purpose of applying art rejection, the Examiner is interpreting "the polypeptide has a sequence consisting of amino acids 18 to 70 of SEQ ID NO: 1" recited in instant claim 4 as "the polypeptide comprises amino acids 18 to 70 of SEQ ID NO: 1". (see MPEP § 2111.03).  

Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (a) 
Written Description
18.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

19.	Claims 1-3, 5, 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient” (MPEP § 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure (MPEP § 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure, and (d) representative number of samples.
In the instant case, instant claims 1-3, 5, 10 and 11 are drawn to a method of treating allergic asthma in a subject in need thereof comprising a step of administering to said subject a therapeutically effective amount of a polypeptide comprising a biologically active fragment of the house-dust mite Dermatophagoides pteronyssinus Der p 2 ; and claim 3 limits the biologically active fragment of Der p 2 to one comprising: a) the sequence consisting of amino acids 18 to 70 of SEQ ID NO: 1; or b) a sequence having at least 80% identity with the sequence of (a); or c) at least six consecutive amino acids of the sequence of (a) or (b).
The genus of instant claimed biologically active fragment of Der p 2 is extremely broad.  As an example, the biologically active fragment of Der p 2 recited in instant claim 3 includes all possible proteins and peptides that is at least 6 amino acids in length.  In the instant case, part b) of the biologically active fragment of Der p 2 recited in instant claim 3 can have 10 amino acids differing from amino acids 18 to 70 of instant SEQ ID NO: 1; and such 10 amino acids can be 10 consecutive amino acids within amino acids 18 to 70 of instant SEQ ID NO: 1.  Therefore, part c) of the biologically active fragment of Der p 2 recited in instant claim 3 broadly includes each and every possible proteins and peptides that is at least 6 amino acids in length.
With regards to a biologically active fragment of Der p 2, the instant specification discloses that "As used herein, a "biologically active" fragment refers to a fragment exhibiting at least one, preferably all, of the biological activities of Derp 2.1, provided the biologically active fragment retains the capacity of decreasing the airway hyper responsiveness and/or asthma exacerbations." (see page 7, lines 27-30 of instant specification).
The instant specification discloses Der p 2.1 as a biologically active fragment of Der p 2.
The issue at question is whether a person of ordinary skilled in the art would be able to determine what structural feature/amino acid sequence is required for the instant claimed biologically active fragment of Der p 2 to have the functional characteristics of retaining the capacity of decreasing the airway hyper responsiveness and/or asthma exacerbations or not.

(a) actual reduction to practice and (b) disclosure of drawings or structural chemical formulas:
In the instant case, the instant specification discloses Der p 2.1 as an example of a biologically active fragment of Der p 2.
Furthermore, Der p 2.1 is tested in the working examples in instant specification.  
Taken all these together, other than one single example, the instant specification does not describe a general correlation between structure and function for the claimed genus of biologically active fragment of Der p 2 to have the functional characteristics of retaining the capacity of decreasing the airway hyper responsiveness and/or asthma exacerbations.  

(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:
As discussed above, in the instant case, based on the disclosure of instant specification, other than the limited example (one), a person of ordinary skilled in the art would not be able to determine a general correlation between structure and function for the claimed genus of biologically active fragment of Der p 2 to have the functional characteristics of retaining the capacity of decreasing the airway hyper responsiveness and/or asthma exacerbations.  
With regards to a biologically active fragment of Der p 2, Chen et al (Allergy, 2012, 67, pages 609-621), throughout the literature, disclose a study for developing and characterizing an allergy vaccine based on carrier-bound Der p 2 peptides, which should allow reducing IgE- and T-cell-mediated side effects during specific immunotherapy, wherein five Der p 2 peptides (P1–P5) with a length between 31 and 41 amino acids are tested, for example, Abstract; and page 611, Figure 1.  Chen et al further teach that peptides 2 and 4 as minimal structural elements for the Der p 2 vaccine, while peptide 5 fails to induce IgE-blocking responses, peptide 1 induces low IgE-blocking responses, and peptide 3 induces T-cell proliferation, for example, page 619, left column, the 2nd and 3rd paragraphs.  The unpredictability of what structural features is required for a biologically active fragment of Der p 2 to have the functional characteristics of retaining the capacity of decreasing the airway hyper responsiveness and/or asthma exacerbations is further discussed in Smith et al (Molecular Immunology, 1996, 33, pages 399-405) and Oshika et al (Pediatric Research, 1993, 33, pages 209-213).
Furthermore, Singh et al (The Journal of Immunology, 1980, 124, pages 1336-1343) explicitly teach peptides containing three and six amino acid residues are nonimmunogenic, for example, Abstract.
In addition, it is well known in the peptide/protein art that even single amino acid changes or differences in the amino acid sequence of a protein can have dramatic effects on the protein’s function.  As an example of the unpredictable effects of mutations on protein function, Drumm et al (Annu. Rev. Pathol. Mech. Dis., 2012, 7, pages 267-282) teach cystic fibrosis is an autosomal recessive disorder caused by mutations in the CFTR (cystic fibrosis transmembrane conductance regulator) gene, for example, page 268, Section “CYSTIC FIBROSIS”.  Drumm et al further teach several mutations can cause cystic fibrosis, including two mutations G551D and G551S; and clinical consequences are quite different for these two changes, as the G551D variant has virtually no detectable activity, and consequently a classic, severe phenotype is associated; G551S, however, has reduced but clearly detectable function and is associated with a much milder presentation of CF, for example page 269, left column, the last paragraph.  Drumm et al also teach that in the most common cystic fibrosis mutation ΔF508 (the absence of amino acid 508 of the normally 1,480-amino acid protein) gives rise to the cystic fibrosis phenotype, for example, page 268, right column, the 2nd paragraph.  Thus, even the substitution or deletion of a single amino acid can have dramatic and unpredictable effects on the function of the protein.  The unpredictability of the effect of amino acid substitution on the function and/or property of peptide/protein is further confirmed and discussed in Yampolsky et al (Genetics, 2005, 170, pages 1459-1472).  Yampolsky et al teach even conservative substitution can significantly affect the function of the protein/peptide, for example, page 1465, Table 3.  Although the disclosures of Drumm et al and Yampolsky et al are directed to proteins/peptides other than Der p 2, they illustrate the inherent unpredictability with respect to the biological activity of a given protein/peptide after even minor changes to the primary amino acid sequence.  
Therefore, based on the state of art, a person of ordinary skilled in the art would not be able to determine what structural feature is required for the instant claimed biologically active fragment of Der p 2 to have the functional characteristics of retaining the capacity of decreasing the airway hyper responsiveness and/or asthma exacerbations.

(d) representative number of samples:
In the instant case, the genus of instant claimed biologically active fragment of Der p 2 is extremely broad, including all possible proteins and peptides that is at least 6 amino acids in length.  
And, as discussed in (a) and (b) above, the instant specification discloses Der P 2.1 as a single example of the instant claimed biologically active fragment of Der p 2.
Furthermore, Der p 2.1 as a biologically active fragment of Der p 2 is tested in the working examples in instant specification.  
Considering the broadness of the genus of instant claimed biologically active fragment of Der p 2, the instant specification fails to provide sufficient examples to describe the entire genus of biologically active fragment of Der p 2 claimed. 
Taken all these together, considering the state of the art and the disclosure in instant specification, it is deemed that the instant specification fails to provide adequate written description for the claimed genus of biologically active fragment of Der p 2 to have the functional characteristics of retaining the capacity of decreasing the airway hyper responsiveness and/or asthma exacerbations; and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 U.S.C. § 112 paragraph (d)
20.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

21.	Claim 2 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
22.	Claim 2 depends on claim 1; and claim 2 recites "The method according to claim 1, wherein the subject suffers or is susceptible to suffer from a severe asthma allergy”.  With regards to a subject susceptible to suffer from a severe asthma allergy, the instant specification fails to define it.  And in the broadest reasonable interpretation, any subject is one susceptible to suffer from a severe asthma allergy.  Therefore, the scope of the method recited in instant claim 2 is identical to that of the method recited in instant claim 1.  Claim 2 does not further limit the scope of the method in claim 1; and claim 2 is improper dependent form for failing to further limit the subject matter of claim 1.   

Claim Rejections - 35 U.S.C. § 102(a)(1)
23.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

24.	Claims 1-4, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magnan et al (WO 2013/186394 A1, filed with IDS).
The instant claims 1-4, 10 and 11 are drawn to a method of treating allergic asthma in a subject in need thereof comprising a step of administering to said subject a therapeutically effective amount of a polypeptide comprising a biologically active fragment of the house-dust mite Dermatophagoides pteronyssinus Der p 2.
Magnan et al, throughout the patent, teach a method of prophylactically treating allergic asthma in a subject in need thereof, wherein the method comprises administering to said subject a vaccine comprising a therapeutically effective amount of a polypeptide derived from Dermatophagoides pteronyssinus Der P 2, wherein the polypeptide is Der P 2.1 consisting of amino acids 18-70 of SEQ ID NO: 1, and wherein the polypeptide is administered subcutaneously, for example, Abstract; page 3, lines 13-14 and Table A; page 14, lines 7-12; page 16, lines 24-26; and pages 17-18, Section "Material & Methods".  It reads on a polypeptide consisting of amino acids 18-70 of SEQ ID NO: 1 as the elected species of polypeptide; and subcutaneous administration as the elected species of route of administration.  The method in Magnan et al meets the limitations of instant claims 1-4 and 10.  Magnan et al further teach the polypeptide is administered in combination with a second therapeutic agent, and wherein the second therapeutic agent can be corticosteroids, for example, page 15, line 29 to page 16, line 22.  It reads on corticosteroids and/or bronchodilators as the elected species of classical treatment of allergic asthma; and meets the limitation of instant claim 11.
Since the reference teaches all the limitations of instant claims 1-4, 10 and 11; the reference anticipates instant claims 1-4, 10 and 11.

25.	Please note: during the search for the elected species, prior art was found for the non-elected species of polypeptide.
Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hesse et al (Allergy, 2018, 73, pages 862-874, published online on 1/31/2018), and as evidenced by the DERP2-Mite group 2 allergen Der P 2 document (from UniProt, pages 1-7, accessed 3/9/2022).
The instant claims 1-4 and 10 are drawn to a method of treating allergic asthma in a subject in need thereof comprising a step of administering to said subject a therapeutically effective amount of a polypeptide comprising a biologically active fragment of the house-dust mite Dermatophagoides pteronyssinus Der p 2.
Hesse et al, throughout the literature, teach a method of treating allergic asthma in a subject in need thereof, wherein the method comprises subcutaneously administering to said subject a vaccine comprising a therapeutically effective amount of a purified Dermatophagoides pteronyssinus Der P 2 allergen, for example, Abstract; and page 863, right column, Section "2.3 | Allergic asthma treatment protocol".  It reads on subcutaneous administration as the elected species of route of administration; and meets the limitation of instant claim 10.  And as evidenced by the DERP2-Mite group 2 allergen Der P 2 document, the purified Dermatophagoides pteronyssinus Der P 2 allergen in Hesse et al consists of the amino acid sequence of instant SEQ ID NO: 1 (see the amino acid sequence on page 4).  Therefore, the method in Hesse et al meets the limitations of instant claims 1-4 and 10.
Since the reference teaches all the limitations of instant claims 1-4 and 10; the reference anticipates instant claims 1-4 and 10.

26.	Please note: during the search for the elected species, prior art was found for the non-elected species of polypeptide; and the non-elected species of classical treatment of allergic asthma.
Claims 1-4, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basomba et al (J Allergy Clin Immunol, 2002, 109, pages 943-948), and as evidenced by the DERP2-Mite group 2 allergen Der P 2 document (from UniProt, pages 1-7, accessed 3/9/2022).
The instant claims 1-4, 10 and 11 are drawn to a method of treating allergic asthma in a subject in need thereof comprising a step of administering to said subject a therapeutically effective amount of a polypeptide comprising a biologically active fragment of the house-dust mite Dermatophagoides pteronyssinus Der p 2.
Basomba et al, throughout the literature, teach a method of treating allergic asthma in a subject in need thereof, wherein the method comprises subcutaneously administering to said subject a vaccine comprising a therapeutically effective amount of Dermatophagoides pteronyssinus Der P 2 allergen, and wherein the patients are allowed to take inhaled β2-agonists on demand for asthma symptoms, and short courses of oral prednisone in the case of worsening of asthma, for example, page 943, Sections "Methods" and "Conclusion"; page 944, Sections "Patients"; "Extracts"; "Liposomes" and "Immunotherapy"; page 945, Figure 1; page 946, Table I; and page 947, Tables II and III.  It reads on subcutaneous administration as the elected species of route of administration; and meets the limitation of instant claim 10.  And as evidenced by the DERP2-Mite group 2 allergen Der P 2 document, the Dermatophagoides pteronyssinus Der P 2 allergen in Basomba et al consists of the amino acid sequence of instant SEQ ID NO: 1 (see the amino acid sequence on page 4).  Therefore, the method in Basomba et al meets the limitations of instant claims 1-4, 10 and 11.
Since the reference teaches all the limitations of instant claims 1-4, 10 and 11; the reference anticipates instant claims 1-4, 10 and 11.

27.	Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouchaud et al (Journal of Allergy and Clinical Immunology, 2015, 136, pages 197-200 and 200.e1), and as evidenced by the DERP2-Mite group 2 allergen Der P 2 document (from UniProt, pages 1-7, accessed 3/9/2022).
The instant claims 1-4 and 10 are drawn to a method of treating allergic asthma in a subject in need thereof comprising a step of administering to said subject a therapeutically effective amount of a polypeptide comprising a biologically active fragment of the house-dust mite Dermatophagoides pteronyssinus Der p 2.
Bouchaud et al, throughout the literature, teach a method of prophylactically treating allergic asthma in a subject in need thereof, wherein the method comprises subcutaneously administering to said subject a therapeutically effective amount of a polypeptide derived from Dermatophagoides pteronyssinus allergen Der P 2, wherein the polypeptide is Der P 2.1 consisting of amino acids 1-53 of mature Der P 2 (129 amino acids in length), for example, page 198, Figure 1 and the paragraph bridging left column and right column; and page 200.e1, left column, Section "Derivative peptide injection".  And as evidenced by the DERP2-Mite group 2 allergen Der P 2 document, the Dermatophagoides pteronyssinus allergen Der P 2 in Bouchaud et al consists of the amino acid sequence of instant SEQ ID NO: 1 with amino acids 1-17 being signal peptide (see page 2, Section "Molecule Processing"; and the amino acid sequence on page 4).  Therefore, Der P 2.1 in Bouchaud et al reads on a polypeptide consisting of amino acids 18-70 of SEQ ID NO: 1 as the elected species of polypeptide.  The method in Bouchaud et al reads on subcutaneous administration as the elected species of route of administration; and meets the limitations of instant claims 1-4 and 10.  Bouchaud et al further teach such treatment could be an interesting alternative for subject suffering severe allergic asthma, for example, page 200, left column, the 3rd paragraph.
Since the reference teaches all the limitations of instant claims 1-4 and 10; the reference anticipates instant claims 1-4 and 10.

Claim Rejections - 35 U.S.C. § 103
28.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
29.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

30.	Claims 1-5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Magnan et al (WO 2013/186394 A1, filed with IDS) in view of Van Braeckel-Budimir et al (Frontiers in Immunology, 2013, 4, pages 1-14, filed with IDS).
The instant claims 1-5, 10 and 11 are drawn to a method of treating allergic asthma in a subject in need thereof comprising a step of administering to said subject a therapeutically effective amount of a polypeptide comprising a biologically active fragment of the house-dust mite Dermatophagoides pteronyssinus Der p 2.
Magnan et al, throughout the patent, teach a method of prophylactically treating allergic asthma in a subject in need thereof, wherein the method comprises administering to said subject a vaccine comprising a therapeutically effective amount of a polypeptide derived from Dermatophagoides pteronyssinus Der P 2, wherein the polypeptide is Der P 2.1 consisting of amino acids 18-70 of SEQ ID NO: 1, and wherein the polypeptide is administered subcutaneously, for example, Abstract; page 3, lines 13-14 and Table A; page 14, lines 7-12; page 16, lines 24-26; and pages 17-18, Section "Material & Methods".  It reads on a polypeptide consisting of amino acids 18-70 of SEQ ID NO: 1 as the elected species of polypeptide; and subcutaneous administration as the elected species of route of administration.  The method in Magnan et al meets the limitations of instant claims 1-4 and 10.  Magnan et al further teach the polypeptide is administered in combination with a second therapeutic agent, and wherein the second therapeutic agent can be corticosteroids, for example, page 15, line 29 to page 16, line 22.  It reads on corticosteroids and/or bronchodilators as the elected species of classical treatment of allergic asthma; and meets the limitation of instant claim 11.  Magnan et al also teach the vaccine can be administered nasally with added carrier, for example, page 15, lines 4-8.
The difference between the reference and instant claims 1-5, 10 and 11 is that the reference does not explicilty teach the limitation of instant claim 5.
However, Van Braeckel-Budimir et al, throughout the literature, teach bacterium-like particles (BLP) are safe and effective immunostimulant and/or carrier system for mucosal vaccine (delivered via mucosal (nasal, oral) routes), for example, Abstract; and page 1, left column, the 1st paragraph in Section "INTRODUCTION".  Van Braeckel-Budimir et al further teach the advantages of BLP-based mucosal vaccine, including capable of inducing both systemic and local responses at the surface of mucosae, for example, page 11, right column, the 1st paragraph in Section "FINAL REMARKS".
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Magnan et al and Van Braeckel-Budimir et al to develop a method of prophylactically treating allergic asthma in a subject in need thereof, wherein the method comprises administering to said subject a vaccine comprising a therapeutically effective amount of a polypeptide derived from Dermatophagoides pteronyssinus Der P 2, wherein the polypeptide is Der P 2.1 consisting of the amino acids 18-70 of instant SEQ ID NO: 1, and wherein the polypeptide is administered either nasally in the form of BLP-based mucosal vaccine or subcutaneously.
One of ordinary skilled in the art would have been motivated to combine the teachings of Magnan et al and Van Braeckel-Budimir et al to develop a method of prophylactically treating allergic asthma in a subject in need thereof, wherein the method comprises administering to said subject a vaccine comprising a therapeutically effective amount of a polypeptide derived from Dermatophagoides pteronyssinus Der P 2, wherein the polypeptide is Der P 2.1 consisting of the amino acids 18-70 of instant SEQ ID NO: 1, and wherein the polypeptide is administered either nasally in the form of BLP-based mucosal vaccine or subcutaneously, because Van Braeckel-Budimir et al teach bacterium-like particles (BLP) are safe and effective immunostimulant and/or carrier system for mucosal vaccine (delivered via mucosal (nasal, oral) routes).  Van Braeckel-Budimir et al further teach the advantages of BLP-based mucosal vaccine, including capable of inducing both systemic and local responses at the surface of mucosae. 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Magnan et al and Van Braeckel-Budimir et al to develop a method of prophylactically treating allergic asthma in a subject in need thereof, wherein the method comprises administering to said subject a vaccine comprising a therapeutically effective amount of a polypeptide derived from Dermatophagoides pteronyssinus Der P 2, wherein the polypeptide is Der P 2.1 consisting of the amino acids 18-70 of instant SEQ ID NO: 1, and wherein the polypeptide is administered either nasally in the form of BLP-based mucosal vaccine or subcutaneously.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658